Title: Enclosure: Alden Partridge’s Table of Altitudes of the Blue Ridge and Allegheny Mountains, [by 5 November 1810]
From: Partridge, Alden
To: 


            
              
                            
                            by 5 Nov. 1810
            
            Altitudes of the Blue Ridge & Alleghany Mountains, in feet above the level of tide water, in virginia, calculated from Barometrical Observation, by Genl Jonathan Williams. (corrected).
            
              
                1.
                The Highest point of the Blue Ridge, near Rock fish Gap
                1908.
              
              
                2.
                The foot of the Blue Ridge, on the western side
                 895
              
              
                3.
                The summit of the first mountain, near the warm springs
                2018.
              
              
                4.
                The summit of the second mountain near the warm springs
                2380
              
              
                5
                The summit of the Alleghany Ridge, about six miles west of the Sweet Springs
                2988.
              
              
                The foregoing Altitudes as published in the 4th  Volume of the American Philosophical Transactions.
              

              
                1.
                The Highest point of the Blue Ridge near Rock fish Gap
                1822.
              
              
                2.
                The foot of the Blue Ridge on the western Side
                 863.
              
              
                3.
                The summit of the first mountain near the warm Springs
                1898.
              
              
                4.
                The summit of the second mountain near the warm Springs
                2247.
              
              
                5.
                The summit of the Alleghany Ridge, about six miles west of the Sweet Springs
                2760.
              
            
          